DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Under the Brief Description of Drawings, Figure 8 does not describe Figures 8a, 8b, 8c; Figure10 does not describe Figures 10a, 10b.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefininteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriated corrections.  Some examples are noted below:
Claim 9 lines 2,3,6,8 all call for “the member”; claim 9 line 1 calls for “reinforcement member”; it is unclear if and how they are related.
Claim 9 line 7 calls for “the anchor bolted”; claim 9 line 4 calls for “an anchor bolt”; it is unclear if and how they are related.
Claim 10 is incomplete because at line 6 it is unclear what is in the “inserted and unfixed state”.  It appears that the “reinforcement member” is.
Claim 11 line 4, “the lower floor inner surface” lacks clear antecedent basis.
Claim 11 is confusing because at lines 4-5 claim 11 calls for “the lower contact portion” is in the inserted and unfixed state; however, claim 9 appears to call for the “reinforcement member” is in an inserted and unfixed state.
Claim 11 is confusing because at line 9 claim 11 calls for “the lower floor contact portion” is in the inserted and unfixed state; however, claim 9 appears to call for the “reinforcement member” is in an inserted and unfixed state.
Claim 12 lines 3, 5, 6, “the lower floor inner surface” lacks clear antecedent basis.
Claim 12 is confusing because at line 7 it is unclear what is in the “fixed state”; it appears that claim 10 makes reference to “fixed state” but that is in reference to the “side wall contact portion in contact with the side wall inner surface of the structure”.
Claim 14 line 3, “the lower floor” lacks clear antecedent basis.
Claim 14 is incomplete because at line 3 of claim 14, “the lower floor” of what?
Claim 14 line 4, “the side wall” lacks clear antecedent basis.
Claim 14 is incomplete because at line 4 of claim 14, “the side wall” of what?
Claim 16 line 3, “the inner surface” lacks clear antecedent basis.
Claim 17 line 3, “the side wall inner surface” lacks clear antecedent basis.
Claim 17 line 3 calls for “the side wall inner surface of the structure”; claim 16 line 3 calls for “the inner surface of the structure”; it is unclear if and how they are related.
Claim 17 is incomplete because at line 5 it is unclear what is in the “inserted and unfixed state”.  It appears that the “reinforcement member” is.
Claim 18 lines 2-3, “the lower floor inner surface” lacks clear antecedent basis.
Claim 18 is confusing because at lines 3-4 claim 18 calls for “the lower contact portion” is in the inserted and unfixed state; however, claim 16 appears to call for the “reinforcement member” is in an inserted and unfixed state.
Claim 18 is confusing because at line 8 claim 18 calls for “the lower floor contact portion” is in the inserted and unfixed state; however, claim 16 appears to call for the “reinforcement member” is in an inserted and unfixed state.
Claim 19, “the side wall inner surface” and  “the lower floor inner surface” lack clear antecedent basis.
Claim 19 is confusing because at line 6 it is unclear what is in the “fixed state”; it appears that claim 17 makes reference to “fixed state” but that is in reference to the “side wall contact portion in contact with the side wall inner surface of the structure”.
Claim 21 line 3, “the lower floor” lacks clear antecedent basis.
Claim 21 is incomplete because at line 3 of claim 21, “the lower floor” of what?
Claim 21 line 4, “the side wall” lacks clear antecedent basis.
Claim 21 is incomplete because at line 4 of claim 21, “the side wall” of what?
Claim 23 is confusing because it appears that “side wall, upper floor slab, lower floor slab, corner portion” all relate to the “structure” and not the system.
Claim 23 line 6-7 calls for “a side wall inner surface of an inner surface of the structure”; claim 23 line 2 calls for “a side wall”; it is unclear if and how they are related.
Claim 23 lines 10, 12 call for “the member”; claim 23 line 6 calls for “reinforcement member”; it is unclear if and how they are related.
Claim 23 line 11 calls for “the anchor bolted”; claim 23 line 8 calls for “an anchor bolt”; it is unclear if and how they are related.
Claim 24 is incomplete because at line 5 it is unclear what is in the “inserted and unfixed state”.  It appears that the “reinforcement member” is.
Claim 25 line 4, “the lower floor inner surface” lacks clear antecedent basis.
Claim 25 is confusing because at lines 4-5 claim 25 calls for “the lower contact portion” is in the inserted and unfixed state; however, claim 23 appears to call for the “reinforcement member” is in an inserted and unfixed state.
Claim 25 is confusing because at line 9 claim 25 calls for “the lower floor contact portion” is in the inserted and unfixed state; however, claim 23 appears to call for the “reinforcement member” is in an inserted and unfixed state.
Claim 26 lines 3, 5, 6, “the lower floor inner surface” lacks clear antecedent basis.
Claim 26 is confusing because at line 7 it is unclear what is in the “fixed state”; it appears that claim 24 makes reference to “fixed state” but that is in reference to the “side wall contact portion in contact with the side wall inner surface of the structure”.
Claim 27 line 3, “the lower floor” lacks clear antecedent basis.
Claim 27 is incomplete because at line 3 of claim 27, “the lower floor” of what?
Claim 27 lines 4-5, “the side wall” lacks clear antecedent basis.
Claim 27 is incomplete because at lines 4-5 of claim 27, “the side wall” of what?
Claims 25-28 are confusing because their preambles do not commensurate with the preamble from the claim from which they depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by French document (FR 2494331).
French document ‘331 disclsoes a reinforcement member (see Fig. 1) of a structure buried underground for reinforcing the structure, wherein the member is in contact with a side wall inner surface of an inner surface of the structure, the member comprising:
an insertion hole (see Fig. 1), wherein the insertion hole receives an anchor bolt (16,17) provided to protrude from the inner surface of the structure, wherein the insertion hole is an elongated hole (see Fig. 1) allowing the member to move relative to the anchor bolt in a combination of: an inserted state in which the anchor bolted is inserted into the insertion hole, and an unfixed state in which the member is not fixed to the structure (see Fig. 1).
Re claim 10, the reinforcement member further comprising:
a side wall contact portion (see Fig. 1), wherein the side wall contact portion is in contact with the side wall inner surface of the structure (2,3) in a fixed state in which the reinforcement member is fixed to the structure, wherein the side wall contact portion is moveable in a direction orthogonal to a longitudinal direction of the structure in the inserted state and the unfixed state (see Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15, 16-22, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document (JP 2012-219555) in view of French document ‘331.

Japanese document ‘555 discloses a reinforcement member (3) of a structure buried underground for reinforcing the structure (see Figs. 13,14, see translation provided), wherein the member is in contact with a side wall inner surface of an inner surface
of the structure, the member comprising: an insertion hole, wherein the insertion hole receives an anchor bolt provided to protrude from the inner surface of the structure (see Figs. 13,14).  Japanese document ‘555 discloses the invention substantially as claimed.  However, Japanese document ‘555 is silent about wherein the insertion hole is an elongated hole allowing the member to move relative to the anchor bolt in a combination of: an inserted state in which the anchor bolted is inserted into the insertion hole, and
an unfixed state in which the member is not fixed to the structure.  French document ‘331 teaches a reinforcement member (see Fig. 1) comprising an insertion hole, wherein the insertion hole receives an anchor bolt (16,17) provided to protrude from the inner surface of a structure (2,3), wherein the insertion hole is an elongated hole allowing
the member to move relative to the anchor bolt (16,17)) in a combination of:
an inserted state in which the anchor bolted is inserted into the insertion hole, and
an unfixed state in which the member is not fixed to the structure.  It would have been consider obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Japanese document ’555 to have the insertion hole as an elongated hole allowing the reinforcement member to move relative to the anchor bolt in a combination of: an inserted state in which the anchor bolted is inserted into the insertion hole, and an unfixed state in which the member is not fixed to the structure as taught by French document ‘331 since such a modification enables the positioning of the corner stiffening gusset bracket in a desired location out of the way of any type of obstruction.
Re claim 10, the reinforcement member further comprising: a side wall contact portion, wherein the side wall contact portion is in contact with the side wall inner surface of the structure in a fixed state in which the reinforcement member is fixed to the structure, wherein the side wall contact portion is moveable in a direction orthogonal to a longitudinal direction of the structure in the inserted state and the unfixed state (the combination of references above, Figures 13,14 of JP ‘555 and Fig. 1 of FR ‘331 yield claim 10). 
Re claim 11, the reinforcement member further comprising: a lower floor contact portion, wherein the lower floor contact portion is in contact with the lower floor inner surface of the structure when the lower floor contact portion is in the inserted state and the unfixed state, and the lower floor contact portion further comprising: a vertical portion determination portion, wherein the vertical portion determination portion is at a position in a vertical direction of the side wall contact portion in the fixed state by coming into contact with the lower floor inner surface when the lower floor contact portion is in the inserted state and the unfixed state (the combination of references above, Figures 13,14 of JP ‘555 and Fig. 1 of FR ‘331 yield claim 11). 
Re claim 12, the reinforcement member further comprising:
a corner contact portion positioned between the side wall inner surface and the lower
floor inner surface of the structure and comes into contact with a corner inner surface inclined relative to the side wall inner surface and the lower floor inner surface, and wherein the lower floor contact portion is in contact with the lower floor inner surface and the corner contact portion is in contact with the corner inner surface in the fixed state (see Figs. 13,14, of JP ‘555).
Re claim 13, wherein the structure relates to a manhole (see translation of JP ‘555).
Re claims 14,15, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Japanese document ‘555 (as modified above) to wherein the movable side wall contact portion prevents the reinforcement member from interfering with a flat steel bar member 
(wherein the flat steel bar member includes a plurality of support arms holding cables)
affixed to the lower floor, and wherein the movable side wall contact portion maintains a vertical length of the reinforcement member in contact with the side wall since conventional manhole typically have optical/electrical cables/conduits running along the floor and one would want to adjust the positioning of the corner stiffening gusset bracket to be out of the way of the cables/conduits.
Re claims 16-22, the recited method steps are considered obvious in view of the combination of references discussed above.
Re claims 23-28, the structure comprising a side wall, an upper floor slab, a lower floor slab and a corner portion is depicted in Figures 13,14 of Japanese document ‘555.
The remaining limitations are addressed above with respect to claims 9-15.

Claim(s) 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over French document ‘331.
With regards to claims 16,17, the recited method steps are considered obvious in view of the assembly of the structure taught by French document ‘331.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS 9/30/2022